FLETCHER, Chief Judge
(concurring in the result):
It is imperative that as one of the writers in United States v. Thomas, 1 M.J. 397 (C.M.A. 1976), I distinguish my thinking in that opinion from the situation developed here. In Thomas as well as Roberts1 there was no demonstrable present danger warranting the “fishing expedition” by the inspecting dog. It should be noted in both Thomas and Roberts that an instrumentality,i. e., the dog, was used for the invasion of privacy and that this hostile ingress gave rise to the foundation to issue a search warrant. This is totally contrary to the concept expressed by the Supreme Court in Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967) that the Fourth Amendment protects persons, not places, from unreasonable searches and seizures. I believe still, as I articulated in Thomas, that “military necessity” gives rise to an exception to the Fourth Amendment not mirrored in the civilian sector. Those fundamentals which precipitated this exception should be restated herein:
It could hardly be argued that a military commander lacks a legitimate, substantial interest in assuring . . . that he can field an effective fighting force on a moment’s notice to defend the very liberties of the American citizenry with which we deal in instances such as the present ease. . . . Thus, he [the commander] must be afforded additional leeway, even if not available in civilian jurisdictions, to regulate the off-duty, on-base conduct of his “employees” where such conduct has a direct bearing upon the serviceman’s ability to perform his military duties. (Footnotes omitted.) 1 M.J. at 403-4.
*308Paramount to the fulfillment of the obligation to defend the civilian community shouldered by the military services is the interdependent relationship of each serviceperson’s duty to act in concert with other servicepersons. Where one part of the pyramid which provides the fulcrum upon which the lever of defense rests is not present, there is no effective defense. This high degree of interdependence is not present in the general society.
We are confronted here with the all-too-familiar necessity of reconciling á legitimate need of constant military preparedness with rights provided under the United States Constitution. I should note that the Uniform Code of Military Justice is silent regarding the Fourth Amendment to the Constitution. Those Fourth Amendment rights reserved to an individual serviceperson have been preserved either by court decision, the Manual for Courts-Martial, or service regulations.
The military’s standard for a rule different from its civilian counterpart as to access to communal living quarters must be weighed, in terms of probable cause to issue a search warrant, against a flexible standard of reasonableness that takes into account the societal need for effective enforcement of a particular obligation of readiness. In applying any reasonableness standard, an argument that the public interest demands a particular rule must receive careful consideration. It is not sufficient to rely upon precedent which creates a standard of conduct wherein the societal interests are different. I believe that the societal interest is impaired where assigned living quarters in a communal type building are sacrosanct as positioned against the stated objective of that society.2 To so hold is to give stature to individual rights which vitiate the requirements for personal inter-reliance. This interdependence is the bulwark of the military obligation.
Foremost to any consideration of the Fourth Amendment is that the proscription lies against unreasonable searches.3 Justice Black, concurring and dissenting in Coolidge v. New Hampshire, 403 U.S. 443, 493, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971) stated:
[T]he Fourth Amendment does not require that every search be made pursuant to a warrant. It prohibits only “unreasonable * searches and seizures.” The relevant test is not the reasonableness of the opportunity to procure a warrant* but the reasonableness of the seizure under all the circumstances. The test of reasonableness cannot be fixed by per se rules; each case must be decided on its own facts. (Id. at 509-10, 91 S.Ct. at 2060.)
I conclude that the actions of the squadron duty officer, insuring the fulfillment of the obligation of readiness, require a finding that the intrusion was not unreasonable. In Thomas, the contraband was dormant and posed no present danger to the holder or other service members that depend upon him. In this case the contraband had been activated, posing a present danger not only to the user but to all persons who must interact with him to accomplish the societies’ desired objective.

. United States v. Roberts, 2 M.J. 31 (C.M.A. 1976).


. See Johnson v. United States, 333 U.S. 10, 68 S.Ct. 367, 92 L.Ed. 436 (1948).


. Cooper v. California, 386 U.S. 58, 87 S.Ct. 788, 17 L.Ed.2d 730 (1967), and United States v. Chadwick, 433 U.S. 1, 97 S.Ct. 2476, 53 L.Ed.2d 538 (1977).


 Emphasis added.